Title: Thomas Jefferson to Archibald Robertson, [12] August 1817
From: Jefferson, Thomas
To: Robertson, Archibald


          
            
              Dear Sir
              Poplar Forest
Aug. 11. 12 17.
            
            I have been longer than I expected in getting the produce of the year to market which has occasioned the delay of sending you the inclosed order on messrs Gibson & Jefferson for 800. Dollars. I wish it were more, but the late calamitous season and this not much better, put it out of my power. I shall be glad to recieve by the bearer the articles underwritten.
            I set out for the Natural bridge with two of my grandaughters the day after tomorrow, and shall be absent 4. or 5. days. should your business after that draw you into this quarter I shall always be happy to see you. Accept the assurance of my great esteem and respect.
            Th: Jefferson
          
          
             2. ℔ tea
            10. ℔ of rice.
            10. ℔ brown sugar
             2. loaves white sugar
            10 ℔ coffee. with respect to coffee I will observe generally that the Bourbon is best, next the Java, or E. India, then the ripe dry W. India, but never the green.
            a box of candles.
          
         